Exhibit 10.88

 

REGISTRATION RIGHTS AGREEMENT

 

This Registration Rights Agreement (this “Agreement”) is made and entered into
as of June 28, 2013, between Westport Innovations Inc., an Alberta, Canada
corporation (the “Company”), and Clean Energy, a California corporation (the
“Purchaser”).

 

This Agreement is made pursuant to the Stock Purchase Agreement, dated as of the
date hereof, between the Company, the Purchaser and certain other parties
thereto (the “Purchase Agreement”).

 

The Company and the Purchaser hereby agrees as follows:

 

1.             Definitions.

 

Capitalized terms used and not otherwise defined herein that are defined in the
Purchase Agreement shall have the meanings given such terms in the Purchase
Agreement.  As used in this Agreement, the following terms shall have the
following meanings:

 

“Canadian Commissions” means the securities commission or similar regulatory
authority of each of the provinces or territories of Canada and any successor
regulatory authorities having similar powers and, to the extent applicable in
any such province or territory, a federal securities commission or similar
regulatory authority.

 

“Canadian Securities Laws” means, collectively, the applicable securities
legislation, regulations, rules, policies, decisions and orders of each of the
provinces and territories of Canada and the Canadian Commissions or, to the
extent applicable in any such province or territory, the applicable securities
legislation, regulations, rules, policies, decisions and orders of the
Government of Canada and any federal securities commission.

 

“Commission(s)” means, as applicable, the SEC and the applicable Canadian
Commission.

 

“Effectiveness Date” means, with respect to the Initial Registration Statement
required to be filed hereunder, the 15th calendar day following the Filing Date
and with respect to any additional Registration Statements which may be required
pursuant to Section 2 or Section 3(b), the 15th calendar day following the date
on which an additional Registration Statement is required to be filed hereunder.

 

“Effectiveness Period” shall have the meaning set forth in Section 2.

 

“End of Suspension Notice” shall have the meaning set forth in Section 4(c).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor federal statute, and the rules and regulations thereunder, which shall
be in effect from time to time.

 

“Filing Date” means, the later of (A) (i) with respect to the Initial
Registration Statement required hereunder, three Business Days following the
Closing, (ii) with respect to the Holdback

 

--------------------------------------------------------------------------------


 

Shares, the next Business Day following the issuance of the Holdback Shares to
the Purchaser pursuant to the Purchase Agreement, and (iii) with respect to any
additional Registration Statements which may be required pursuant to Section 2
or Section 3(b), the earliest practical date on which the Company is permitted
by applicable Securities Laws to file such additional Registration Statement
related to the Registrable Securities; and (B) three Business Days following the
date on which the Purchaser has provided to the Company in writing all
information in respect of the Purchaser required by applicable Securities Laws
to be set forth in any Registration Statement required to be filed pursuant to
this Agreement.

 

“Indemnified Party” shall have the meaning set forth in Section 6(c).

 

“Indemnifying Party” shall have the meaning set forth in Section 6(c).

 

“Initial Registration Statement” means the initial Registration Statement filed
pursuant to this Agreement.

 

“Losses” shall have the meaning set forth in Section 6(a).

 

“Plan of Distribution” shall have the meaning set forth in Section 2.

 

“Prospectus” means the prospectus included in a Registration Statement, as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by a
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.

 

“Registrable Securities” means, as of any date of determination, (a) all of the
shares of Parent Stock issued or issuable to the Purchaser pursuant to the
Purchase Agreement and (b) any securities issued or then issuable upon any stock
split, dividend or other distribution,  recapitalization or similar event with
respect to the foregoing; provided, however, that any such Registrable
Securities shall cease to be Registrable Securities for so long as (a) a
Registration Statement with respect to the sale of such Registrable Securities
is declared effective by the SEC under the Securities Act and such Registrable
Securities have been disposed of by the Purchaser in accordance with such
effective Registration Statement, (b) such Registrable Securities have been
previously sold in accordance with Rule 144, or (c) such securities become
eligible for resale without volume or manner-of-sale restrictions and without
current public information pursuant to Rule 144 (assuming that such securities
and any securities issuable upon exercise, conversion or exchange of which, or
as a dividend upon which, such securities were issued or are issuable, were at
no time held by any Affiliate of the Company), as reasonably determined by the
Company, upon the advice of counsel to the Company.

 

“Registration Statement” means any registration statement required to be filed
hereunder pursuant to Section 2 and any additional registration statements
contemplated by Section 2 or Section 3(b), including (in each case) the
Prospectus, amendments and supplements to any such registration statement or
Prospectus, including pre- and post-effective amendments, all exhibits thereto,
and all material incorporated by reference or deemed to be incorporated by
reference in any such registration statement.

 

2

--------------------------------------------------------------------------------


 

“Securities Act” means the Securities Act of 1933, as amended, or any successor
federal statute, and the rules and regulations thereunder, which shall be in
effect from time to time.

 

“Securities Laws” means Canadian Securities Laws and U.S. Securities Laws.

 

“Suspension Event” shall have the meaning set forth in Section 4(c).

 

“Suspension Notice” shall have the meaning set forth in Section 4(c).

 

“Trading Day” means a day on which the principal Trading Market is open for
trading.

 

“Trading Market” means any of the following markets or exchanges on which the
Parent Stock is listed or quoted for trading on the date in question: the
Toronto Stock Exchange, the NYSE MKT, the Nasdaq Capital Market, the Nasdaq
Global Market, the Nasdaq Global Select Market and the New York Stock Exchange
(or any successors to any of the foregoing).

 

“U.S. Securities Laws” means the Securities Act, the Exchange Act, and all
applicable regulations, rules, policies, decisions and orders of the SEC.

 

2.             Registration Requirements.  The Company shall use its reasonable
best efforts to effect the registration of the resale of the Registrable
Securities (including, without limitation, the execution of an undertaking to
file post-effective amendments, appropriate qualification under applicable blue
sky or other state securities laws and appropriate compliance with all
applicable Securities Laws) as would permit or facilitate the resale of all the
Registrable Securities in the manner (including manner of sale) reasonably
requested by the Purchaser in (i) all states and territories of the United
States and (ii) the Canadian province of British Columbia.  Such reasonable best
efforts by the Company shall include, without limitation, that, on or prior to
each Filing Date, the Company prepare and file with the U.S. Securities and
Exchange Commission (the “SEC”) a Registration Statement covering the resale of
all of the outstanding Registrable Securities that are not then registered on an
effective Registration Statement pursuant to applicable U.S. Securities Laws,
including Rule 467 and Rule 408 under the Securities Act.  Each Registration
Statement filed hereunder shall be on Form F-10 (except if the Company is not
then eligible to register for resale the Registrable Securities on Form F-10, in
which case such registration shall be on another appropriate form in accordance
herewith) and shall contain substantially the “Plan of Distribution” attached
hereto as Annex A.  In addition, on or prior to each Filing Date, the Company
shall file with the applicable Canadian Commission(s) a prospectus supplement to
its existing base shelf prospectus (the “Canadian Prospectus” and, collectively
referred to with the Registration Statement as the “Registration
Statement/Prospectus”) qualifying the resale of the same securities as those
covered by the Registration Statement under applicable Canadian Securities
Laws.  Thereafter, the Company shall use its reasonable best efforts to cause
the Registration Statement/Prospectus to be declared effective and shall use its
reasonable best efforts to keep such Registration Statement/Prospectus
continuously effective under applicable Securities Laws until the date on which
all Registrable Securities covered by such Registration Statement/Prospectus
(i) have been sold, thereunder or pursuant to Rule 144, or (ii) may be sold
without volume or manner-of-sale restrictions pursuant to Rule 144 and without
the requirement for the Company to be in compliance with the current public
information requirement under Rule 144 (the “Effectiveness Period”).  The
Company

 

3

--------------------------------------------------------------------------------


 

shall telephonically request effectiveness of a Registration Statement from the
SEC as of 5:00 p.m. Eastern Time on a Trading Day.  The Company shall promptly
notify the Purchaser via facsimile or by e-mail of the effectiveness of a
Registration Statement on the same Trading Day that the Company telephonically
confirms effectiveness with the SEC, which shall be the date requested for
effectiveness of such Registration Statement.

 

3.             Registration Procedures.

 

In connection with the Company’s registration obligations hereunder, the Company
shall:

 

(a)           (i) Prepare and file with each Commission such amendments,
including post-effective amendments, to a Registration Statement/Prospectus used
in connection therewith as may be necessary to keep a Registration Statement
continuously effective as to the applicable Registrable Securities for the
Effectiveness Period and prepare and file with each Commission such additional
Registration Statements/Prospectuses in order to register for resale under the
Securities Act all of the Registrable Securities, (ii)) respond as promptly as
reasonably possible to any comments received from a Commission with respect to a
Registration Statement/Prospectus or any amendment or supplement thereto, and
(iii) comply in all material respects with the applicable Securities Laws with
respect to the disposition of all Registrable Securities covered by a
Registration Statement during the applicable period in accordance (subject to
the terms of this Agreement) with the intended method of disposition by the
Purchaser set forth in such Registration Statement as so amended or in such
Prospectus as so supplemented.

 

(b)           If during the Effectiveness Period, the number of Registrable
Securities at any time exceeds 100% of the number of shares of Common Stock then
registered in a Registration Statement, then the Company shall file with each
Commission as soon as reasonably practicable, but in any case prior to the
applicable Filing Date, an additional Registration Statement/Prospectus or
amendment to the Registration Statement/Prospectus, as applicable, covering the
resale by the Purchaser of not less than the number of such Registrable
Securities.

 

(c)           Notify the Purchaser (which notice shall, pursuant to clauses
(iii) through (iv) hereof, be accompanied by an instruction to suspend the use
of the Prospectus until the requisite changes have been made) as promptly as
reasonably possible (and, in the case of (i)(A) below, not less than one
(1) Trading Day prior to such filing) and (if requested by the Purchaser)
confirm such notice in writing no later than one (1) Trading Day following the
day (i)(A) when a Registration Statement/Prospectus or any amendment or
supplement thereto is proposed to be filed, (B) if a Commission comments in
writing on any such filing or requests in writing the amendment or supplement of
any such filing, and (C) with respect to a Registration Statement or any
post-effective amendment, when the same has become effective, (ii) of the
issuance by a Commission or any other federal or state governmental authority of
any stop order suspending the effectiveness of a Registration
Statement/Prospectus covering any or all of the Registrable Securities or the
initiation or threatened initiation of any Proceedings for that purpose,
(iii) of the receipt by the Company of any notification with respect to the
suspension of the qualification or exemption from qualification of any of the
Registrable Securities for sale in any jurisdiction, or the initiation or
threatening of any Proceeding for such purpose, or (iv) of the occurrence of any
event or passage of time that makes any statement made in a Registration
Statement/Prospectus

 

4

--------------------------------------------------------------------------------


 

or any document incorporated or deemed to be incorporated therein by reference
untrue in any material respect or that requires any revisions to a Registration
Statement/Prospectus or other documents so that, in the case of a Registration
Statement/Prospectus, as the case may be, it will not contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading.

 

(d)           Use its reasonable best efforts to avoid the issuance of, or, if
issued, obtain the withdrawal of (i) any order stopping or suspending the
effectiveness of a Registration Statement/Prospectus, or (ii) any suspension of
the qualification (or exemption from qualification) of any of the Registrable
Securities for sale in any jurisdiction, at the earliest practicable moment.

 

(e)           Furnish to the Purchaser, without charge, at least one conformed
copy of each such Registration Statement/Prospectus and each amendment or
supplement thereto, including all documents incorporated or deemed to be
incorporated therein by reference to the extent requested by the Purchaser, and
all exhibits to the extent requested by the Purchaser (including those
previously furnished or incorporated by reference) promptly after the filing of
such documents with a Commission; provided, that any such item which is
available on the EDGAR system or SEDAR system (or successor thereto) need not be
furnished in physical form.

 

(f)            Subject to the terms of this Agreement, the Company hereby
consents to the use of such Prospectus and each amendment or supplement thereto
by the Purchaser in connection with the offering and sale of the Registrable
Securities covered by such Prospectus and any amendment or supplement thereto,
except after the giving of any Suspension Notice or notice pursuant to
Section 3(c).

 

(g)           The Company shall reasonably cooperate with any broker-dealer
through which the Purchaser proposes to resell its Registrable Securities in
effecting a filing with the FINRA Corporate Financing Department pursuant to
FINRA Rule 5110, as requested by the Purchaser, and the Company shall pay the
filing fee required by such filing within two (2) Business Days of request
therefor.

 

(h)           Prior to any resale of Registrable Securities by the Purchaser,
use its reasonable best efforts to register or qualify or cooperate with the
Purchaser in connection with the registration or qualification (or exemption
from the registration or qualification) of such Registrable Securities for the
resale by the Purchaser under the securities or Blue Sky laws of such
jurisdictions within the United States or other applicable Securities Laws
within Canada as the Purchaser reasonably requests in writing, to keep each
registration or qualification (or exemption therefrom) effective during the
Effectiveness Period and to do any and all other acts or things reasonably
necessary to enable the disposition in such jurisdictions of the Registrable
Securities covered by each Registration Statement; provided, that, the Company
shall not be required to qualify generally to do business in any jurisdiction
where it is not then so qualified, subject the Company to any material tax in
any such jurisdiction where it is not then so subject or file a general consent
to service of process in any such jurisdiction.

 

5

--------------------------------------------------------------------------------


 

(i)            If requested by the Purchaser, cooperate with the Purchaser to
facilitate the timely preparation and delivery of certificates representing
Registrable Securities to be delivered to a transferee pursuant to a
Registration Statement, which certificates shall be free, to the extent
permitted by the Purchase Agreement, of all restrictive legends, and to enable
such Registrable Securities to be in such denominations and registered in such
names as the Purchaser may request.

 

(j)            Upon the occurrence of any event contemplated by Section 3(c), as
promptly as reasonably possible under the circumstances taking into account the
Company’s good faith assessment of any adverse consequences to the Company and
its stockholders of the premature disclosure of such event, prepare a supplement
or amendment, including a post-effective amendment, to a Registration
Statement/Prospectus or a supplement to the related Prospectus or any document
incorporated or deemed to be incorporated therein by reference, and file any
other required document so that, as thereafter delivered, neither a Registration
Statement nor such Prospectus will contain an untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein, in light of the circumstances under which they
were made, not misleading.  If the Company notifies the Purchaser in accordance
with clauses (iii) through (iv) of Section 3(c) above to suspend the use of any
Prospectus until the requisite changes to such Prospectus have been made, then
the Purchaser shall suspend use of such Prospectus.  The Company will use its
reasonable best efforts to ensure that the use of the Prospectus may be resumed
as promptly as is practicable.  The Company shall be entitled to exercise its
right under this Section (j) to suspend the availability of a Registration
Statement/Prospectus for a period not to exceed 60 calendar days (which need not
be consecutive days) in any 12-month period.

 

(k)           Comply with all applicable Securities Laws.

 

(l)            The Company shall use its reasonable best efforts to remain
eligible for use of Form F-10 (or any successor form thereto) for the
registration of the resale of Registrable Securities.

 

(m)          The Company may require the Purchaser to furnish to the Company a
certified statement as to the number of shares of Parent Stock beneficially
owned by the Purchaser.

 

4.             Suspension Period.

 

(a)           Notwithstanding anything to the contrary contained herein, subject
to the provisions of this Section 4, on or after the date that is forty-five
(45) calendar days after the filing of the  initial prospectus supplement with
respect to the Registrable Securities, Purchaser shall be required to suspend
sales of the Registrable Securities pursuant to any effective Registration
Statement/Prospectus for the period set forth in Section 4(b) if the Company
determines in good faith that any of the following circumstances exist and has
provided a Suspension Notice to the Purchaser pursuant to Section 4(c): pending
discussions relating to a transaction or the occurrence of an event (1) that
would require additional disclosure of material information by the Company in a
Registration Statement/Prospectus and that has not been so

 

6

--------------------------------------------------------------------------------


 

disclosed, and (2) as to which the Company has a bona fide business purpose for
preserving confidentiality.

 

(b)           Pursuant to Section 4(a), the Purchaser shall be required to
suspend sales of Registrable Securities pursuant to the applicable Registration
Statement/Prospectus for such times as the Company reasonably may determine is
necessary and advisable, but in no event for more than 60 calendar days in any
12-month period or more than three times in the Effectiveness Period.

 

(c)           In the case of an event that causes the Company to suspend the use
of a Registration Statement/Prospectus pursuant to Section 4(a) (a “Suspension
Event”), the Company shall give written notice (a “Suspension Notice”) to the
Purchaser to suspend sales of the Registrable Securities, and such notice shall
state that such suspension shall continue only for so long as the Suspension
Event or its effect is continuing and the Company is taking all reasonable steps
to terminate suspension of the effectiveness of the Registration
Statement/Prospectus as promptly as possible.  The Purchaser shall not effect
any sales of the Registrable Securities pursuant to such Registration
Statement/Prospectus at any time after it has received a Suspension Notice from
the Company and prior to receipt of an End of Suspension Notice.  The Purchaser
may recommence effecting sales of the Registrable Securities pursuant to the
Registration Statement following further notice to such effect (an “End of
Suspension Notice”) from the Company, which End of Suspension Notice shall be
given by the Company to the Purchaser in the manner described above promptly
following the conclusion of any Suspension Event and its effect.

 

(d)           Notwithstanding any provision herein to the contrary, if the
Company shall give a Suspension Notice pursuant to this Section 4 with respect
to any Registration Statement/Prospectus, the Company agrees that it shall
extend the period of time during which such Registration Statement shall be
maintained effective pursuant to this Agreement by the number of days during the
period from the date of the giving of the Suspension Notice to and including the
date when the Purchaser shall have received the End of Suspension Notice and
copies of the supplemented or amended Registration Statement/Prospectus
necessary to resume sales; provided such period of time shall not be extended
beyond the date that any Registrable Securities covered by the Initial
Registration Statement are not Registrable Securities.

 

5.             Registration Expenses.  All fees and expenses incident to the
performance of or compliance with, this Agreement by the Company shall be borne
by the Company, whether or not any Registrable Securities are sold pursuant to a
Registration Statement/Prospectus.  The fees and expenses referred to in the
foregoing sentence shall include, without limitation, (i) all registration and
filing fees (including, without limitation, fees and expenses of the Company’s
counsel and independent registered public accountants) (A) with respect to
filings made with a Commission, (B) with respect to filings required to be made
with any Trading Market on which the Parent Stock is then listed for trading,
(C) in compliance with applicable state securities or Blue Sky laws reasonably
agreed to by the Company in writing (including, without limitation, fees and
disbursements of counsel for the Company in connection with Blue Sky
qualifications or exemptions of the Registrable Securities) and (D) if not
previously paid by the Company in connection with an Issuer-managed filing, with
respect to any filing that may be required to be made by any broker through
which the Purchaser intends to make sales of Registrable Securities

 

7

--------------------------------------------------------------------------------


 

with FINRA pursuant to FINRA Rule 5110, so long as the broker is receiving no
more than a customary brokerage commission in connection with such sale,
(ii) printing expenses (including, without limitation, expenses of printing
certificates for Registrable Securities), messenger, telephone and delivery
expenses, (iii) fees and disbursements of counsel for the Company,
(iv) Securities Act liability insurance, if the Company so desires such
insurance, and (v) fees and expenses of all other Persons retained by the
Company in connection with the consummation of the transactions contemplated by
this Agreement.  Notwithstanding the foregoing, the Company shall not be
responsible for (i) any broker or similar commissions of the Purchaser,
(ii) underwriting discounts and commissions relating to the Registrable
Securities that are being sold by the Purchaser and (iii) fees of counsel for
the Purchaser.

 

6.             Indemnification.

 

(a)           Indemnification by the Company.  The Company shall,
notwithstanding any termination of this Agreement, indemnify and hold harmless
the Purchaser, the officers, directors, members, partners, agents, brokers
(including brokers who offer and sell Registrable Securities as principal as a
result of a pledge or any failure to perform under a margin call of Parent
Stock), investment advisors and employees (and any other Persons with a
functionally equivalent role of a Person holding such titles, notwithstanding a
lack of such title or any other title) of each of them, each Person who controls
the Purchaser (within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act) and the officers, directors, members,
stockholders, partners, agents and employees (and any other Persons with a
functionally equivalent role of a Person holding such titles, notwithstanding a
lack of such title or any other title) of each such controlling Person, to the
fullest extent permitted by applicable law, from and against any and all losses,
claims, damages, liabilities, costs (including, without limitation, reasonable
attorneys’ fees) and expenses (collectively, “Losses”), as incurred, arising out
of or relating to (1) any untrue or alleged untrue statement of a material fact
contained in a Registration Statement/Prospectus or in any amendment or
supplement thereto, or arising out of or relating to any omission or alleged
omission of a material fact required to be stated therein or necessary to make
the statements therein (in the case of any Prospectus or supplement thereto
contemplated by this Agreement, in light of the circumstances under which they
were made) not misleading or (2) any violation or alleged violation by the
Company of the Securities Laws or any state securities law, or any rule or
regulation thereunder, in connection with the performance of its obligations
under this Agreement, except to the extent, but only to the extent, that
(i) such untrue statements or omissions are based solely upon information
regarding the Purchaser furnished in writing to the Company by the Purchaser
expressly for use therein, or to the extent that such information relates to the
Purchaser or the Purchaser’s proposed method of distribution of Registrable
Securities and was expressly approved in writing by the Purchaser expressly for
use in a Registration Statement, such Prospectus or in any amendment or
supplement thereto (it being understood that the Purchaser has approved Annex A
hereto for this purpose) or (ii) in the case of an occurrence of an event of the
type specified in Section 3(c)(iii)-(iv), the use by the Purchaser of an
outdated, defective or otherwise unavailable Prospectus after the Company has
notified the Purchaser in writing that the Prospectus is outdated, defective or
otherwise unavailable for use by the Purchaser.  The Company shall notify the
Purchaser promptly of the institution, threat or assertion of any Proceeding
arising from or in connection with the transactions contemplated by this
Agreement of which the Company is aware.  Such indemnity

 

8

--------------------------------------------------------------------------------


 

shall survive the transfer of any Registrable Securities by the Purchaser in
accordance with Section 7(g).

 

(b)           Indemnification by the Purchaser.  The Purchaser shall indemnify
and hold harmless the Company, its directors, officers, agents and employees,
each Person who controls the Company (within the meaning of Section 15 of the
Securities Act and Section 20 of the Exchange Act), and the directors, officers,
agents or employees of such controlling Persons, to the fullest extent permitted
by applicable law, from and against all Losses, as incurred, to the extent
arising out of or based solely upon: (x) the Purchaser’s failure to comply with
any applicable prospectus delivery requirements of the Securities Act through no
fault of the Company or (y) any untrue or alleged untrue statement of a material
fact contained in any Registration Statement, any Prospectus, or in any
amendment or supplement thereto or in any preliminary prospectus, or arising out
of or relating to any omission or alleged omission of a material fact required
to be stated therein or necessary to make the statements therein (in the case of
any Prospectus or supplement thereto, in light of the circumstances under which
they were made) not misleading (i) to the extent, but only to the extent, that
such untrue statement or omission is contained in any information so furnished
in writing by the Purchaser to the Company expressly for inclusion in such
Registration Statement or such Prospectus or (ii) to the extent, but only to the
extent, that such information relates to the Purchaser’s proposed method of
distribution of Registrable Securities and was reviewed and expressly approved
in writing by the Purchaser expressly for use in a Registration Statement (it
being understood that the Purchaser has approved Annex A hereto for this
purpose), such Prospectus or in any amendment or supplement thereto or (iii) in
the case of an occurrence of an event of the type specified in
Section 3(c)(iii)-(iv), to the extent, but only to the extent, related to the
use by the Purchaser of an outdated, defective or otherwise unavailable
Prospectus after the Company has notified the Purchaser in writing that the
Prospectus is outdated, defective or otherwise unavailable for use by the
Purchaser.  In no event shall the liability of the Purchaser under this
Section 6(b) be greater in amount than the dollar amount of the net proceeds
received by the Purchaser upon the sale of the Registrable Securities giving
rise to such indemnification obligation.

 

(c)           Conduct of Indemnification Proceedings.  If any Proceeding shall
be brought or asserted against any Person entitled to indemnity hereunder (an
“Indemnified Party”), such Indemnified Party shall promptly notify the Person
from whom indemnity is sought (the “Indemnifying Party”) in writing, and the
Indemnifying Party shall have the right to assume the defense thereof, including
the employment of counsel reasonably satisfactory to the Indemnified Party and
the payment of all fees and expenses incurred in connection with defense
thereof; provided, that, the failure of any Indemnified Party to give such
notice shall not relieve the Indemnifying Party of its obligations or
liabilities pursuant to this Agreement, except (and only) to the extent that it
shall be finally determined by a court of competent jurisdiction (which
determination is not subject to appeal or further review) that such failure
shall have materially and adversely prejudiced the Indemnifying Party.

 

An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless:  (1) the Indemnifying Party has agreed in writing to pay such fees and
expenses, (2) the Indemnifying Party shall have failed promptly to assume the
defense of such Proceeding and to employ counsel reasonably

 

9

--------------------------------------------------------------------------------


 

satisfactory to such Indemnified Party in any such Proceeding, or (3) the named
parties to any such Proceeding (including any impleaded parties) include both
such Indemnified Party and the Indemnifying Party, and counsel to the
Indemnified Party shall reasonably believe that a material conflict of interest
is likely to exist if the same counsel were to represent such Indemnified Party
and the Indemnifying Party (in which case, if such Indemnified Party notifies
the Indemnifying Party in writing that it elects to employ separate counsel at
the expense of the Indemnifying Party, the Indemnifying Party shall not have the
right to assume the defense thereof and the reasonable fees and expenses of no
more than one separate counsel shall be at the expense of the Indemnifying
Party).  The Indemnifying Party shall not be liable for any settlement of any
such Proceeding effected without its written consent, which consent shall not be
unreasonably withheld or delayed.  No Indemnifying Party shall, without the
prior written consent of the Indemnified Party, effect any settlement of any
pending Proceeding in respect of which any Indemnified Party is a party, unless
such settlement includes an unconditional release of such Indemnified Party from
all liability on claims that are the subject matter of such Proceeding.

 

Subject to the terms of this Agreement, all reasonable fees and expenses of the
Indemnified Party (including reasonable fees and expenses to the extent incurred
in connection with investigating or preparing to defend such Proceeding in a
manner not inconsistent with this Section) shall be paid to the Indemnified
Party, as incurred, within ten Trading Days of written notice thereof to the
Indemnifying Party; provided, that, the Indemnified Party shall promptly
reimburse the Indemnifying Party for that portion of such fees and expenses
applicable to such actions for which such Indemnified Party is finally
determined by a court of competent jurisdiction (which determination is not
subject to appeal or further review) not to be entitled to indemnification
hereunder.

 

(d)           Contribution.  If the indemnification under Section 6(a) or
6(b) is unavailable to an Indemnified Party or insufficient to hold an
Indemnified Party harmless for any Losses, then each Indemnifying Party shall
contribute to the amount paid or payable by such Indemnified Party, in such
proportion as is appropriate to reflect the relative fault of the Indemnifying
Party and Indemnified Party in connection with the actions, statements or
omissions that resulted in such Losses as well as any other relevant equitable
considerations.  The relative fault of such Indemnifying Party and Indemnified
Party shall be determined by reference to, among other things, whether any
action in question, including any untrue or alleged untrue statement of a
material fact or omission or alleged omission of a material fact, has been taken
or made by, or relates to information supplied by, such Indemnifying Party or
Indemnified Party, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such action, statement or
omission.  The amount paid or payable by a party as a result of any Losses shall
be deemed to include, subject to the limitations set forth in this Agreement,
any reasonable attorneys’ or other fees or expenses incurred by such party in
connection with any Proceeding to the extent such party would have been
indemnified for such fees or expenses if the indemnification provided for in
this Section was available to such party in accordance with its terms.

 

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 6(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph. 
Notwithstanding the provisions of this Section 6(d), the Purchaser shall not be

 

10

--------------------------------------------------------------------------------


 

required to contribute pursuant to this Section 6(d), in the aggregate, any
amount in excess of the amount by which the net proceeds actually received by
the Purchaser from the sale of the Registrable Securities subject to the
Proceeding exceeds the amount of any damages that the Purchaser has otherwise
been required to pay by reason of such untrue or alleged untrue statement or
omission or alleged omission.

 

The indemnity and contribution agreements contained in this Section are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties.

 

7.             Miscellaneous.

 

(a)           Remedies.  In the event of a breach by the Company or by the
Purchaser of any of their respective obligations under this Agreement, the
Purchaser or the Company, as the case may be, in addition to being entitled to
exercise all rights granted by law and under this Agreement, including recovery
of damages, shall be entitled to specific performance of its rights under this
Agreement.  Each of the Company and the Purchaser agrees that monetary damages
would not provide adequate compensation for any losses incurred by reason of a
breach by it of any of the provisions of this Agreement and hereby further
agrees that, in the event of any action for specific performance in respect of
such breach, it shall not assert or shall waive the defense that a remedy at law
would be adequate.

 

(b)           Compliance.  The Purchaser covenants and agrees that it will
comply with the prospectus delivery requirements of the Securities Act as
applicable to it (unless an exemption therefrom is available) in connection with
sales of Registrable Securities pursuant to a Registration Statement.

 

(c)           Discontinued Disposition.  By its acquisition of Registrable
Securities, the Purchaser agrees that, upon receipt of a Suspension Notice or a
notice from the Company of the occurrence of any event of the kind described in
Section 3(c)(iii) through (iv), the Purchaser will forthwith discontinue
disposition of such Registrable Securities under a Registration Statement until
it is advised in writing by the Company that the use of the applicable
Prospectus (as it may have been supplemented or amended) may be resumed.  The
Company will use its reasonable best efforts to ensure that the use of the
Prospectus may be resumed as promptly as is practicable.

 

(d)           Piggy-Back Registrations.  If, at any time during the
Effectiveness Period, there is not an effective Registration Statement covering
all of the Registrable Securities and the Company shall determine to prepare and
file with a Commission a registration statement relating to an offering for its
own account or the account of others under the Securities Act or applicable
Canadian Securities Laws of any of its equity securities, other than on Form S-4
or Form S-8 (each as promulgated under the Securities Act) or their then
equivalents relating to equity securities to be issued solely in connection with
any acquisition of any entity or business or equity securities issuable in
connection with the Company’s stock option or other employee benefit plans, then
the Company shall deliver to the Purchaser a written notice of such
determination and, if within fifteen days after the date of the delivery of such
notice, the Purchaser shall so request in writing, the Company shall include in
such registration statement all or any part of such Registrable Securities the
Purchaser requests to be registered; provided, however, that the Company shall
not be required to register any Registrable Securities pursuant

 

11

--------------------------------------------------------------------------------


 

to this Section 7(d) that are eligible for resale pursuant to Rule 144 (without
volume restrictions or current public information requirements) promulgated by
the SEC pursuant to the Securities Act or that are the subject of a then
effective Registration Statement.

 

(e)           Certain Notices; Termination of the Company’s Obligations.  The
Purchaser shall promptly notify the Company at such time as no Registrable
Securities are outstanding.  The Company shall have no further obligations
pursuant to this Agreement at such time as no Registrable Securities are
outstanding; provided, however, that the Company’s (and, for the avoidance of
doubt, the Purchaser’s) obligations under Section 6 of this Agreement shall
remain in full force and effect following such time.

 

(f)            Amendments and Waivers.  The provisions of this Agreement,
including the provisions of this sentence, may not be amended, modified or
supplemented, and waivers or consents to departures from the provisions hereof
may not be given, unless the same shall be in writing and signed by the Company
and the Purchaser.

 

(g)           Notices.  Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be delivered as
set forth in the Purchase Agreement.

 

(h)           Successors and Assigns.  This Agreement shall inure to the benefit
of and be binding upon the successors and permitted assigns of each of the
parties and shall inure to the benefit of the Purchaser.  The Company may not
assign its rights or obligations hereunder without the prior written consent of
the Purchaser.

 

(i)            No Inconsistent Agreements.  Neither the Company nor any of its
Subsidiaries has entered, as of the date hereof, nor shall the Company or any of
its Subsidiaries, on or after the date of this Agreement, enter into any
agreement with respect to its securities, that would have the effect of
impairing the rights granted to the Purchaser in this Agreement or otherwise
conflicts with the provisions hereof.

 

(j)            Execution and Counterparts.  This Agreement may be executed in
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart.  In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.

 

(k)           Governing Law.  All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be determined
in accordance with the provisions of the Purchase Agreement.

 

(l)            Cumulative Remedies.  The remedies provided herein are cumulative
and not exclusive of any other remedies provided by law.

 

12

--------------------------------------------------------------------------------


 

(m)          Severability.  If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their reasonable best efforts to find and employ an alternative
means to achieve the same or substantially the same result as that contemplated
by such term, provision, covenant or restriction.  It is hereby stipulated and
declared to be the intention of the parties that they would have executed the
remaining terms, provisions, covenants and restrictions without including any of
such that may be hereafter declared invalid, illegal, void or unenforceable.

 

(n)           Headings.  The headings in this Agreement are for convenience
only, do not constitute a part of the Agreement and shall not be deemed to limit
or affect any of the provisions hereof.

 

********************

 

(Signature Page Follows)

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

 

CLEAN ENERGY

 

 

 

 

 

By:

/s/ Richard R. Wheeler

 

 

Name:

Richard R. Wheeler

 

 

Title:

Chief Financial Officer

 

 

 

 

 

WESTPORT INNOVATIONS INC.

 

 

 

 

 

By:

/s/ William E. Larkin

 

 

Name:

William E. Larkin

 

 

Title:

Chief Financial Officer

 

14

--------------------------------------------------------------------------------


 

Annex A

 

Plan of Distribution

 

The Selling Stockholder (the “Selling Stockholder”) of the securities and any of
its pledgees, assignees and successors-in-interest may, from time to time, sell
any or all of its securities covered hereby on the principal Trading Market or
any other stock exchange, market or trading facility on which the securities are
traded or in private transactions.  These sales may be at fixed or negotiated
prices.  The Selling Stockholder may use any one or more of the following
methods when selling securities:

 

·                  ordinary brokerage transactions and transactions in which the
broker dealer solicits purchasers;

 

·                  block trades in which the broker dealer will attempt to sell
the securities as agent but may position and resell a portion of the block as
principal to facilitate the transaction;

 

·                  purchases by a broker dealer as principal and resale by the
broker dealer for its account;

 

·                  an exchange distribution in accordance with the rules of the
applicable exchange;

 

·                  privately negotiated transactions;

 

·                  settlement of short sales entered into after the effective
date of the registration statement of which this prospectus is a part;

 

·                  in transactions through broker dealers that agree with the
Selling Stockholders to sell a specified number of such securities at a
stipulated price per security;

 

·                  through the writing or settlement of options or other hedging
transactions, whether through an options exchange or otherwise;

 

·                  a combination of any such methods of sale; or

 

·                  any other method permitted pursuant to applicable law.

 

The Selling Stockholder may also sell securities under Rule 144 under the
Securities Act of 1933, as amended (the “Securities Act”), if available, rather
than under this prospectus.

 

Broker dealers engaged by the Selling Stockholder may arrange for other brokers
dealers to participate in sales.  Broker dealers may receive commissions or
discounts from the Selling Stockholder (or, if any broker dealer acts as agent
for the purchaser of securities, from the purchaser) in amounts to be
negotiated, but, except as set forth in a supplement to this Prospectus, in the
case of an agency transaction not in excess of a customary brokerage

 

1

--------------------------------------------------------------------------------


 

commission in compliance with FINRA Rule 2440; and in the case of a principal
transaction a markup or markdown in compliance with FINRA IM-2440.

 

In connection with the sale of the securities or interests therein, the Selling
Stockholder may enter into hedging transactions with broker-dealers or other
financial institutions, which may in turn engage in short sales of the
securities in the course of hedging the positions they assume.  The Selling
Stockholder may also sell securities short and deliver these securities to close
out their short positions, or loan or pledge the securities to broker-dealers
that in turn may sell these securities.  The Selling Stockholder may also enter
into option or other transactions with broker-dealers or other financial
institutions or create one or more derivative securities which require the
delivery to such broker-dealer or other financial institution of securities
offered by this prospectus, which securities such broker-dealer or other
financial institution may resell pursuant to this prospectus (as supplemented or
amended to reflect such transaction).

 

The Selling Stockholder and any broker-dealers or agents that are involved in
selling the securities may be deemed to be “underwriters” within the meaning of
the Securities Act in connection with such sales.  In such event, any
commissions received by such broker-dealers or agents and any profit on the
resale of the securities purchased by them may be deemed to be underwriting
commissions or discounts under the Securities Act.  The Selling Stockholder has
informed the Company that it does not have any written or oral agreement or
understanding, directly or indirectly, with any person to distribute the
securities.  In no event shall any broker-dealer receive fees, commissions and
markups which, in the aggregate, would exceed eight percent (8%).

 

The Company is required to pay certain fees and expenses incurred by the Company
incident to the registration of the securities.  The Company has agreed to
indemnify the Selling Stockholder against certain losses, claims, damages and
liabilities, including liabilities under the Securities Act.

 

Because the Selling Stockholder may be deemed to be an “underwriter” within the
meaning of the Securities Act, it will be subject to the prospectus delivery
requirements of the Securities Act including Rule 172 thereunder.  In addition,
any securities covered by this prospectus which qualify for sale pursuant to
Rule 144 under the Securities Act may be sold under Rule 144 rather than under
this prospectus.  The Selling Stockholder has advised us that there is no
underwriter or coordinating broker acting in connection with the proposed sale
of the resale securities by the Selling Stockholder.

 

We agreed to keep this prospectus effective until the earlier of the date on
which the securities may be resold by the Selling Stockholder without
registration and without regard to any volume or manner-of-sale limitations by
reason of Rule 144, without the requirement for the Company to be in compliance
with the current public information under Rule 144 under the Securities Act or
any other rule of similar effect or (iii) all of the securities have been sold
pursuant to this prospectus or Rule 144 under the Securities Act or any other
rule of similar effect.  The resale securities will be sold only through
registered or licensed brokers or dealers if required under applicable state
securities laws.  In addition, in certain states, the resale securities covered
hereby may not be sold unless they have been registered or qualified for sale in
the

 

2

--------------------------------------------------------------------------------


 

applicable state or an exemption from the registration or qualification
requirement is available and is complied with.

 

Under applicable rules and regulations under the Exchange Act, any person
engaged in the distribution of the resale securities may not simultaneously
engage in market making activities with respect to the common stock for the
applicable restricted period, as defined in Regulation M, prior to the
commencement of the distribution.  In addition, the Selling Stockholder will be
subject to applicable provisions of the Exchange Act and the rules and
regulations thereunder, including Regulation M, which may limit the timing of
purchases and sales of securities of the common stock by the Selling Stockholder
or any other person.  We will make copies of this prospectus available to the
Selling Stockholder and have informed it of the need to deliver a copy of this
prospectus to the purchaser at or prior to the time of the sale (including by
compliance with Rule 172 under the Securities Act).

 

3

--------------------------------------------------------------------------------